PER CURIAM.
M.T.G. appeals the trial court’s disposition order adjudicating him delinquent and committing him to the custody of the Department of Juvenile Justice for placement in a low-risk residential program. He argues that the trial .court improperly departed from the Department’s recommendation of probation without providing sufficient reasons in violation of E.A.R. v. State, 4 So.3d 614 (Fla.2009), and by imposing commitment without input from the Department on the appropriate restrictiveness level. Resolution of both issues is controlled by our decision in B.K.A. v. State, 122 So.3d 928 (Fla. 1st DCA 2013). Accordingly, we AFFIRM the trial court’s decision to adjudicate Appellant delinquent, but as conceded by the State on the second issue, we REVERSE the particulars of the commitment and REMAND with instructions for the trial court to receive a recommendation from the Department regarding a restrictiveness level before committing Appellant.
LEWIS, C.J., RAY and KELSEY, JJ., concur.